Citation Nr: 1448577	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  08-00 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asthma, to include as secondary to service-connected sarcoidosis.

2.  Entitlement to an initial evaluation in excess of 60 percent for sarcoidosis.  

3.  Entitlement to an initial evaluation in excess of 10 percent for endometriosis.  

4.  Entitlement to a total disability evaluation based on individual unemployability ("TDIU") due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to March 2003 and from January 2004 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Montgomery, Alabama, respectively.

In May 2005, the RO denied service connection for asthma.  

In December 2007, the RO granted service connection for sarcoidosis and assigned a 60 percent evaluation effective December 23, 2004; and granted service connection for endometriosis and assigned a 10 percent evaluation effective December 23, 2004.  The Veteran appeals for a higher evaluation for both service-connected disabilities.  

The Veteran originally claimed entitlement to service connection for asthma.  During the pendency of the appeal, the evidence suggests, as discussed further below, that the Veteran's asthma may have been caused or aggravated by her service-connected sarcoidosis.  38 C.F.R. § 3.310 (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, in deciding this claim for asthma, the Board must consider all theories alleged and potential bases of entitlement, including this notion of secondary service connection.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

In January 2011, the Veteran submitted a VA Form 21-8940 in which she asserted that she was unable to work due to her service-connected sarcoidosis and endometriosis.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of TDIU is raised by the record and is part and parcel of the increased rating claim, and is properly before the Board.  See Rice v. Shinseki, supra.  Thus, the issues on appeal are as noted on the title page.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The issues of entitlement to service connection for asthma, to include as secondary to service-connected sarcoidosis, and entitlement to an initial evaluation in excess of 10 percent are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  Throughout the appeal period, the Veteran's sarcoidosis has been manifested by pulmonary involvement requiring systemic high dose corticosteroids for control, as well as night sweats, fatigue, wheezing and use of a bronchodilator.  There is no evidence of cor pulmonale, cardiac involvement or progressive pulmonary disease.  

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's service-connected disabilities preclude her from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 60 percent for sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Code 3846 (2014).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. 
Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service VA and private treatment records, available employment records and lay statements are in the file.  

The Veteran underwent a VA examination in January 2011 to assess the current severity of her sarcoidosis.  The VA examination is adequate, as it is predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that her sarcoidosis has worsened since her most recent VA examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

II. Higher Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The Veteran's sarcoidosis is currently evaluated as 60 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6846, effective December 23, 2004.  

Under Diagnostic Code 6846, the only rating higher than the currently assigned 60 percent is a 100 percent rating.  Such a rating is warranted where sarcoidosis causes cor pulmonale, where there is cardiac involvement with congestive heart failure, or where it causes progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  38 C.F.R. § 4.97, Diagnostic Code 6846.  A note following Diagnostic Code 6846 indicates that sarcoidosis may also be rated as chronic bronchitis under Diagnostic Code 6600 and extra-pulmonary involvement under the specific body system involved.  Id.

Under Diagnostic Code 6600, the only rating higher than the currently assigned 60 percent is a 100 percent rating.  Such a rating is warranted for the following test results or symptoms: Forced expiratory volume (FEV) is less than 40 percent of the predicted value; the ratio of FEV in one second to forced vital capacity (FEV-1/FVC) is less than 40 percent; the diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) is less than 40-percent predicted; the maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); there is cor pulmonale (right heart failure); there is right ventricular hypertrophy; there is pulmonary hypertension (shown by echo or cardiac catheterization); there is an episode or episodes of acute respiratory failure; or the Veteran requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2014).

The Veteran asserts that her sarcoidosis warrants a 100 percent evaluation because she experiences night sweats which require her to change her clothing three times during the night.  She stated that this disability affects every aspect of her life.  See March 2009 VA Form 9.  

A November 2009 VA treatment record reflects that the Veteran reported symptoms of cough, body ache and chills for the past four days.  Objective evaluation of her chest found no rales, rhonchi or crackles.  There was a mild wheeze at right mid field.  An x-ray showed no significant changes with x-rays taken in October 2009.  

A June 2010 VA treatment record documents that the Veteran's sarcoidosis was generally well-controlled with occasional flare-ups of fatigue and shortness of breath about three times a year.  Once a year, she developed a rash associated with her sarcoidosis. The Veteran had a spirometry which was found to be normal without obstruction.  Her FEV-1 was 114 percent.  A chest x-ray showed that her cardiac silhouette was within normal limits and her lungs were clear of any acute disease.  

A January 2011 VA treatment record shows that the Veteran complained of nasal symptoms unresponsive to flunisolide for the past three days.  She also complained of greenish, thick drainage down the back of her throat and a sore throat.  She felt like her food got stuck in her throat.  She had pain with swallowing liquids and solids.  She reported chest tightness, difficulty breathing and feeling lightheaded.  A chest x-ray found her lungs were otherwise normal and clear, her heart size was normal, and no significant osseous abnormalities were seen.  There was mild peribronchial wall thickening, but no evidence of pneumonia.  The VA treating physician noted that the spirometry revealed a mild restriction, but no evidence of obstruction.  She was prescribed albuterol and told to continue using flunisolide.  

At her January 2011 VA examination, the Veteran reported symptoms of dyspnea on mild exertion.  She was treated with albuterol and flunisolide with a fair response and no side effects.  She reported no fever, chills, or malaise.  Night sweats, fatigue, dyspnea, wheezing were noted.  There was no history of congestive heart failure, cor pulmonale or respiratory failure noted.  Upon pulmonary examination, the VA examiner found no evidence of abnormal breath sounds.  The cardiac examination showed no signs of congestive heart failure or pulmonary hypertension.  The VA examiner found that the Veteran's sarcoidosis affected occupational activities due to a lack of stamina, weakness or fatigue.  The disability may also affect her ability to perform chores and exercise.  

Based on all of the evidence of record, the Board finds that, throughout the appeal period, the Veteran's sarcoidosis does not warrant a 100 percent evaluation.  There is no evidence of cor pulmonale, cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss.  Although the Veteran reported night sweats, she did not report any fever or weight loss and there was no evidence of associated progressive pulmonary disease.  Indeed, the evidence shows that the Veteran had a chest x-ray which revealed normal and clear lungs and a normal heart size.  A January 2011 VA treatment record noted a mild restriction on her spirometry, but no evidence of obstruction was found.  Therefore, based on the foregoing, a rating in excess of 60 percent for the Veteran's sarcoidosis is not warranted under Diagnostic Code 6846.  

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 6600.  The evidence does not demonstrate that the Veteran had a FEV-1 of 40 percent or less.  Rather, a June 2010 spirometry found a FEV-1 of 114 percent.  Although the evidence does not reflect the FEV-1 results of the spirometry discussed in the January 2011 VA treatment record, only a mild restriction and no obstruction were found.  The January 2011 VA examiner found no abnormal breath sounds and no signs of congestive heart failure or pulmonary hypertension.  There is also no evidence of right ventricular hypertrophy, an episode of acute respiratory failure or that her disability requires oxygen therapy.  Thus, the Board finds that the Veteran's symptoms do not meet the rating criteria under Diagnostic Code 6600 for a 100 percent evaluation.   

The Veteran asserts that her symptoms are of such severity as to warrant a higher evaluation.  Her factual recitation as to the symptomology associated with her sarcoidosis is accepted as credible.  However, as a lay person, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of her sarcoidosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of her disability.  See Ingram v. Nicholson, 21 Vet.App. 232, 256-57 (2007) ("it is the Secretary who knows the provisions of title 38 and can evaluate whether there is potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission").

The Board has considered whether the Veteran's sarcoidosis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected sarcoidosis is manifested by symptoms of dyspnea with mild exertion, fatigue, wheezing and night sweats, which causes a lack of stamina and forces the Veteran to change her clothing multiple times at night.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

In sum, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 60 percent for her service-connected sarcoidosis.  

III.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

As previously stated above, in a January 2011 VA Form 21-8940, the Veteran raised a claim for a TDIU asserting that she was unable to work due to her service-connected disabilities.  

The Veteran has appealed for a higher evaluation for her endometriosis.  As discussed in detail below, the Board has remanded that issue for further development before adjudicating on the merits.  

The Veteran has a combined evaluation of 90 percent for her service-connected disabilities for: sarcoidosis as 60 percent disabling; major depressive disorder with weight gain as 50 percent disabling; hysterectomy as 50 percent disabling; and endometriosis as 10 percent disabling.  See 38 C.F.R. § 4.25 (2014).  The Veteran has one service-connected disability rated at 60 percent.  Thus, the schedular rating criteria have been satisfied.  38 C.F.R. § 4.16(a).  

The question that remains, however, is whether her service-connected disabilities preclude her from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In her January 2011 VA Form 21-8940, the Veteran stated that her sarcoidosis and endometriosis prevent her from securing or following substantially gainful employment.  She listed several short-term, full-time occupations since her discharge from the Army, including work at Southern Pride Catfish from August 2005 to December 2005; at Bibb County Correction as a correction officer trainee from December 2006 to July 2007, at Democrat Reporter as an advertiser from January 2008 to March 2008 and self-employment as a childcare provider from March 2008 to December 2008.  She indicated that she had lost work during each period of employment from 35 hours a week to 48 hours a week.  She noted that she had been hospitalized in November 2009 and May 2010 and had received treatment from doctors from October 2009 through December 2010.  She reported having completed two years of college.  She listed four educational institutions, including one community college and three online universities and college.  As of December 2010, the Veteran indicated that she became too disabled to work and to continue her education or training in order to obtain employment.  

In a December 2010 letter from the Veteran's vocational rehabilitation counselor (VRC), the VRC documents that the Veteran had been granted Vocational Rehabilitation benefits in 2008.  Her medical issues prevented the Veteran from starting her training for a degree in Management until 2009 and she was found to be unable to complete her training, which was scheduled to end in December 2011, because of her medical conditions.  The VRC noted the review of the Veteran's employment history, education and training and found that she had not been able to overcome her occupational impairment by education or employment experience.  Based on the Veteran's ability, aptitude, interest, test results, analysis of work and educational background and job market trends, the VRC found that the Veteran's achievement of employment was not reasonably feasible.  This finding was due to the Veteran's service-connected endometriosis and sarcoidosis.  The VRC noted that she had pending additional surgical procedures for her endometriosis and flare-ups of her sarcoidosis which caused skin and breathing problems.  

VA treatment records from November 2009 to August 2011 reflect that the Veteran had three surgeries associated with her endometriosis in November 2009 (partial hysterectomy), May 2010 (diagnostic laparoscopy) and May 2011 (removal of fallopian tubes and ovaries).  She also reported chronic pelvic pain.  

Lay statements reflect that the Veteran complained that her endometriosis caused her to experience pain which she treated with multiple medications.  She said she was so disabled from the pain that she had to have sister move in and help her with her children.  She reported sometimes experiencing pain that made her unable to get out of bed.  She said the pain medication also made her sleepy and unable to drive.  She said she tried to go back to school to obtain employment, however, the pain was too much and she could not drive to school or sit in the desks.  See January 2011 statement.

Based on all evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantially gainful employment due the combined effects of her sarcoidosis and endometriosis.  The Veteran's prior employment history reflects that she had several short-term jobs which required no specialized skills or training.  For the correctional officer position, she was a trainee, only worked there for about 8 months, and there was no evidence that she completed the training.  Notably, the Veteran was found to have insufficient education and work experience to obtain employment, but was also found to be unable to continue with the education and training to obtain such employment due to her service-connected disabilities.  The Board finds that the evidence, including the Veteran's competent and credible statements, supports that she would be unable to obtain substantially gainful employment.  The record includes contrary evidence of the impact of the Veteran's service-connected disabilities on her employability, however, the Board finds that the VRC's opinion is the most probative evidence of record.  Therefore, the Board concludes that a TDIU is warranted.


ORDER

Entitlement to an initial evaluation in excess of 60 percent for sarcoidosis is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

With regard to the service connection claim for asthma, the Board finds that further development is required as the evidence of record reflects contradictory evidence of whether the Veteran has a current diagnosis of asthma.  The Veteran was medically discharged from her active duty service based on the Medical Evaluation Board's finding that the Veteran had moderate, persistent asthma that caused a significant exercise limitation despite treatment.  See November 2004 Medical Evaluation Board Pulmonary addendum.  At a March 2005 VA examination, the VA examiner found that the Veteran had asthma by history with a current complication of a new onset of sarcoidosis which was diagnosed in February 2005.  A June 2010 VA treatment record noted that the Veteran's asthma diagnosis was replaced with diagnosis of sarcoidosis.  Subsequent VA treatment records document a possible asthma diagnosis which was being treated with albuterol.  See September 2010 and December 2010 VA treatment records.  As the evidence reflects inconsistencies related to the Veteran's asthma diagnosis and a possible relationship between her asthma and her service-connected sarcoidosis, a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In addition, it appears that the Veteran did not have an enlistment examination prior to her entrance into active duty during either her first or second period of active duty service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected").  Thus, on remand, the Board will not ask the VA examiner to consider whether the Veteran's asthma pre-existed either periods of active duty service.

With regard to the Veteran's claim for a higher evaluation for her endometriosis, the Board finds that a new VA examination is warranted.  The Veteran's last VA examination for her endometriosis was in January 2011.  Since her last VA examination, the medical evidence of record indicates that her endometriosis has worsened.  In November 2009, the Veteran had undergone a partial hysterectomy.  In May 2011, the Veteran underwent a surgical procedure which completed her hysterectomy by removing both ovaries and fallopian tubes.  See May 2011 VA operation report.  VA treatment records in June 2011 and August 2011 reflect that, since her surgery, the Veteran has complained of worsening pelvic pain, hot flashes, vaginal discharge with mild odor and decreased energy.  She was receiving estrogen replacement therapy to treat her symptoms.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of her service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326 (a) (2013).  As the evidence suggests that the Veteran's endometriosis may have worsened since her last VA examination, a remand is required to determine the current severity of her endometriosis.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding treatment records for her asthma, or related respiratory disorder, and endometriosis that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

2.  After completing the above development, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of any current asthma, or related respiratory disorder.  

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

The examiner should respond to the following:

a.  Does the Veteran have a respiratory disorder (other than sarcoidosis), to include asthma?  If so, please identify each current diagnosis. 

b.  For each diagnosis, is it at least as likely as not (50 percent probability or more) that any respiratory disorder was incurred in, or aggravated by, the Veteran's active duty service?

c.  Is it at least as likely as not (50 percent probability or more) that any respiratory disorder was caused or permanently aggravated by (worsened beyond the natural progression of such disorder) the Veteran's service-connected sarcoidosis? 

In responding to the above, the examiner should consider the following:

The Veteran has two verified periods of active duty service from October 2002 to March 2003 and from January 2004 to December 2004.

A September 2003 private treatment record reflects that the Veteran had an asthma diagnosis.  

Service treatment records reflect diagnoses for moderate, persistent asthma, which were treated with Flonase, Singulair, albuterol and prednisone.  See February 2004, April 2004, June 2004 and September 2004 treatment records.  

A November 2004 Medical Evaluation Board Pulmonary addendum reflects that the Veteran underwent Cardiopulmonary Exercise Testing.  She used outstanding effort and had a significant ventilator limitation to exercise with a drop in FEV-1, which indicated post-exercise bronchospasm.  The Veteran was diagnosed with exercise-related, moderate to severe, persistent asthma.  

A June 2010 VA treatment record reflects that the Veteran's asthma diagnosis was replaced with a diagnosis of sarcoidosis.  

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  In conjunction with the above, the AOJ should schedule the Veteran for a VA gynecological examination by an appropriately qualified examiner to assess the current extent and severity of the Veteran's service-connected endometriosis.  

The electronic claims file, including a copy of this REMAND, should be made available to the examiner.  

All indicated tests and studies should be accomplished.  Following completion of the examination, the examiner should identify and describe in detail all residuals attributable to the Veteran's service-endometriosis.  The examiner should specifically state whether there are any lesions involving the bowel or bladder confirmed by laparoscopy, pelvic pain, heavy or irregular bleeding not controlled by treatment, or bowel or bladder symptoms.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

4.  Then, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


